Order modified in accordance with the memorandum and as modified affirmed, without costs of this appeal to any party. Memorandum: We conclude that item 3 in both the New York Stock Exchange notice and the Merrill Lynch notice to take testimony should be modified by eliminating therefrom the words, “broken down by calendar months” and substituting therefor the words, “as shown by plaintiff’s record.” We also conclude that item 4 in both notices should be modified by striking therefrom the words, " broken down by calendar *853months ”, and substituting therefor the words, “ as shown by plaintiff’s records ”. All concur. (Appeal from order of Monroe Special Term denying in part plaintiff’s motion to vacate a notice by defendant Funston to take testimony of plaintiff before trial.) Present—McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.